Title: From Alexander Hamilton to Aaron Ogden, 17 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            NY. May 17th. 1800
          
          Enclosed is a copy of a letter from Major Cass.
          I have to request that you will take measures, without delay, for obviating the difficulty which he speaks of
          James Miller Esqr will readily undertake what is necessary.
          Major The necessary articles of Quarter Master supply will be furnished by the Superintendant of Military Stores—
          Col. Ogden
        